                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DWAYNE STRINGER,

                       Plaintiff,                             Case No. 2:18-cv-14072
                                                              Hon. Laurie J. Michelson
v.

BEAUVE, ET AL,

                  Defendants.
___________________________________/

                  ORDER SUMMARILY DISMISSING COMPLAINT [1]

       Dewayne Stringer filed a pro se complaint on December 27, 2018. But he did not pay the

required filing fee, nor did he submit an application to proceed in forma pauperis. So the Court

issued an Order to Correct Deficiency on January 2, 2019, requiring Stringer to either pay the filing

fee or submit a properly completed in forma pauperis application. The order provided that if

Stringer did not submit the fee or IFP application by February 1, 2019, his case could be dismissed.

       The time for submitting the filing fee or IFP application has elapsed and Stringer has failed

to correct the deficiency. Accordingly, Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE for want of prosecution. See FED. R. CIV. P. 41(b), Erby v. Kula, 113 F. App’x. 74,

75-6 (6th Cir. 2004); Davis v. United States, 73 F. App’x. 804, 805 (6th Cir. 2003).

       IT IS SO ORDERED.

                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE

Date: March 26, 2019
                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, March 26, 2019, using the Electronic Court Filing system
and/or first-class U.S. mail.


                                            s/William Barkholz
                                            Case Manager




                                               2
